DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with regard to claim 1 are found persuasive and distinguish over the closest prior art of record by requiring that first and second maternal heart rate values are calculated from both biopotential and ultrasound physiological data separately, in combination with the other elements and functional language found in the independent claim language.
With regard to the other claims, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-6, 11-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s)  5-6, 11-13, and 15-21 is/are determined to be directed to a judicial exception (i.e. an abstract idea) without significantly more.  
In claim 11, the method includes steps involving the acquisition of data and calculating physiological data values; however, these limitations do not require additional elements beyond the abstract idea calculating physiological data values, and can be accomplished by a mental process and involve nothing more than acquiring data and making a determination based off that data.  Therefore, the claims do not amount to more than the abstract idea itself – without any additional elements to add significantly more than the judicial exception (i.e. any tangible result, problem solved, or end goal, etc.).
Claims 5-6, 12-13, and 15-21 fail to require any additional elements which add significantly more than the judicial exception and are rejected under the same rationale.

Allowable Subject Matter
Claims 1, 3-4, and 7-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792